Citation Nr: 1307190	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-37 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a circulatory disorder, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Bilateral Hearing Loss Disability

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned noncompensable rating.  

A review of the claims file reveals that not all of the Veteran's VA medical records relevant to his bilateral hearing loss claim have been associated with the claims file.  During a hearing before the Board in December 2012, the Veteran testified that he received treatment for his hearing loss at VA medical facilities in Asheville, Hickory, and Winston-Salem, North Carolina.  He also testified that he underwent a hearing assessment at one of these facilities in 2011.  However, the records associated with his VA treatment have not been associated with the claims file.  Thus, on remand, all outstanding medical records relevant to the Veteran's bilateral hearing loss disability must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Moreover, the Board finds that the record is void of a contemporaneous assessment of the severity of the Veteran's bilateral hearing loss.  In this regard, this disability was most recently evaluated during a VA examination completed in June 2008.  However, this examination does not take into account any relevant evidence that may be contained within the potentially outstanding medical records.  In light of the outstanding medical records, the Board also finds that after associating any private and VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination to assess the current severity of his service-connected bilateral hearing loss disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Diabetes Mellitus

The Veteran claims that service connection is warranted for diabetes mellitus, type II, due to in-service exposure to Agent Orange.  The medical evidence indicates that diabetes mellitus, type II, was diagnosed in 1997, and thus, this diagnosis is not in dispute.  Diabetes mellitus, type II, is a disability which is presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (2012).  Veterans who served in Vietnam during the period of January 9, 1962, to May 7, 1975, are presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

More specifically, the Veteran attributes his diabetes mellitus, type II, to exposure Agent Orange during his service as a crew chief while stationed with the 50th Tactical Air Lift Command at Ching Chuan Kang Air Base, Taiwan.  As a crew chief, the Veteran claims that he cleaned and performed maintenance on aircrafts that landed in the Republic of Vietnam to deliver and pick up personnel, supplies, and deceased soldiers.  He also claims to have handled and/or cleaned the supplies and body bags transported by these aircrafts to and from Vietnam.  According to the Veteran, the supplies, body bags, and aircrafts were exposed to herbicides while in Vietnam and he, in turn, was exposed to herbicides because he cleaned the aircrafts and handled the supplies and body bags.

Additionally, the Veteran claims to have actually set foot in Vietnam while stationed at Ching Chuan Kang Air Base.  During the December 2012 hearing, he testified that he landed in country in Vietnam approximately 10 times on missions to deliver and pick up supplies and personnel.  He claimed that on three occasions he had to disembark the aircrafts due to income fire- once in Cam Ranh Bay and twice in Dak To.  In support of his contentions, the Veteran submitted copies of pictures of when he was in Vietnam. 

To date, efforts to verify the Veteran's accounts of serving in Vietnam have not been successful.  According to a response from a Personnel Information Exchange Request, the Veteran served in Thailand.  His service treatment records, however, show that he received medical treatment while at Ching Chuan Kang Air Base, Taiwan during a period spanning from January 1967 to December 1967.  There is no evidence currently of record that confirms that he visited Vietnam while on active duty.  

Accordingly, a remand is required so that the Veteran's complete service personnel file may be obtained for review as to his responsibilities and assignments during his service.  Further, requests to the U.S. Army and Joint Services Records Research Center should be made for a search of records from the Veteran's assigned unit, to include flight logs, mission reports, or flight manifests, to verify the Veteran's report of having visited Vietnam on seven occasions during his service at Ching Chuan Kang Air Base and to determine whether the Veteran's assigned unit serviced planes that flew to Vietnam and/or sprayed Agent Orange.  

Regarding the Veteran's claim of exposure to herbicides while in serving in Taiwan, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone in Korea.  A detailed statement of the Veteran's claimed herbicide exposure should be sent to the Compensation and Pension Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center for verification.  

Circulatory Disorder and Erectile Dysfunction

As for the remaining claims, the Veteran asserts that he currently has a circulatory disorder and erectile dysfunction due to his diabetes mellitus, type II.  Thus, the Veteran's claims to establish service connection for a circulatory disorder and erectile dysfunction are dependent upon the disposition of his service connection claim for diabetes mellitus.  Thus, these issues are inextricably intertwined.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain all outstanding VA records relevant to the claims being remanded, to include treatment records from the VA Medical Centers in Asheville, Hickory, and Winston-Salem, North Carolina.  The RO must also obtain the Veteran's complete service personnel records from the National Personnel Records Center or other appropriate sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After obtaining all outstanding medical records, the Veteran must be afforded an appropriate examination to determine the severity of his service-connected bilateral hearing loss.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must describe the functional effects of the Veteran's hearing loss disability in the examination report.  The report prepared must be typed.

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

4.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After determining the Veteran's dates, locations, and unit(s) of assignment during his period of active duty service, the RO must make all attempts to verify whether the Veteran had service in Vietnam, to include approximately 10 missions from Ching Chuan Kang Air Base, Taiwan to deliver and/or pick up supplies in Vietnam.  Request information regarding any TDY orders for the Veteran and records from his assigned units, to include flight logs, mission reports, and flight manifests.  Efforts to verify the Veteran's claim of service in Vietnam must include the following:

(a)  Determine the dates of the Veteran's service at Ching Chuan Kang Air Base, Taiwan with the 50th Tactical Air Lift Command.

(b)  Attempt to verify based on confirmed dates and unit of assignment (i) whether the Veteran's unit was involved in missions from Ching Chuan Kang, Taiwan to Vietnam to deliver and/or pick up supplies; (ii) and whether the crew had to disembark the aircrafts during these missions on one occasion in Cam Ranh Bay and on two occasions in Dak To due to incoming fire. 

Requests for this information must be made from any source that may contain or archive records of these occurrences, to include the Joint Services Records and Research Center, the Department of the Air Force, or any other appropriate agency.  

6.  Complete all necessary development to determine the Veteran's exposure to herbicides while station in locations other than Vietnam, to include herbicide exposure from  servicing and cleaning aircrafts and supplies while stationed at Ching Chuan Kang Air Base, Taiwan.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

